Kjddee, J.
This action was tried by the court, the parties having waived a trial by jury. The case shows, that the *21plaintiff, on the 26th day of June, 1871, was the owner of fourteen oxen; that on said day, one Flick, a deputy sheriff of Yankton county, took possession of said oxen under a warrant of attachment in a suit of Bramble & Miner against this plaintiff. Flick subsequently resigned his said office and ceased to act as deputy sheriff, and, previous to the commencement of this action, turned over the oxen to this defendant, who was also a deputy sheriff of the same county.
On the 27th day of July the plaintiff commenced these proceedings — called replevin — to recover the possession of said oxen, and, thereon, took them out of the possessioffiof the defendant.
At a special term of the court, holden on the 4th day of September, the defendant moved to set aside the affidavit of the plaintiff and the requisition thereon, which motion the court sustained and set aside all the proceedings, but with leave to the plaintiff to file an amended undertaking and affidavit within eight days.
After this, we find nothing in the record in relation to the proceedings, i. e., the affidavit, undertaking or any preliminary paper in the case. This judgment of the court concluded the proceedings and ended the case, so far as a general judgment is concerned, unless the papers were amended as they were permitted to have been done by the court. 2 U. S. Dig., 174, § 418; Foster v. Alkinson, 1 Litt., 214; 8 U. S. Dig., 182, § 176; Clements v. Elliot, 11 Ala., R. 360.
But, as the case went to a hearing on the merits, without objection, so far as the record shows, we have concluded to examine its merits on another question:
The court, among other facts, found that the officer, Flick, who made the attachment, “ did not in the presence of two residents of the county, or in the presence of any person, attach said property, nor did he make any appraisement of said property, nor any inventory of the same as specially required by statute; that said oxen were all the oxen that said Campbell owned or possessed; that said oxen were turned out to the defendant in this action, a deputy sheriff of *22Yankton county, about twelve days before this action was commenced, and that the plaintiff has received damages to the amount of seventy-five dollars for the detention of said oxen.”
And his conclusions of law were, that “ one yoke of said oxen were exempt from attachment under the exemption law; that the seizure of said property by said Flick,” etc., as shown by his return of the warrant in the case of Bramble & Miner v. C. T. Campbell ” (plaintiff) “ was in violation of law, and wholly void; that the plaintiff is entitled to the possession of the oxen described in the complaint, and seventy-five dollars, his damages, for the unlawful detention of the same.” And judgment was rendered accordingly.
It appears from the foregoing “ facts” and “ conclusions,” that the opinion of the court was predicated upon the fact that the statute of 1862, of this territory, was not repealed by that of 1867-8; consequently, the officer, in making the attachment, not acting pursuant thereto, was a trespasser ab initio, and his proceedings thereon were void.
Whether the statute of 1862 in this regard is repealed, is a question of great practical utility in our territory, and, therefore, we have examined this question with as much care as the subject merits.
“Whether a new law, by implication, supersedes an old one upon the same subject cannot well be determined, in most cases, by any merely a priori rules of argument, or construction, but must depend very much upon the peculiar circumstances of each case, — the old and the new law — the mischief and the remedy.” But it is sound law, we think, and no authorities.can be found that will controvert it, that a subsequent statute revising the whole subject-matter of a former one, and evidently intended as a substitute for it, must operate to repeal the former, although it contains no words to that effect. Giddings v Cox, 31 Vt. R., 607; Mason v. Waite, 1 Pick., 452; 12 Mass., Bartlett v. King, 537, 545, and cases there cited; Goddard v. Boston, 20 Pick., 407, 410, and cases there cited. These authorities and many others we might *23cite are in point on the question of repeal by implication. In the case at bar, it will be entirely unnecessary to refer to such cases, for the language of the statute is, (Stat. of 1867-8, 117, § 378): “ All statutory provisions inconsistent with this act are hereby repealed,” etc.
The statute of 1862, page 77, Sec. 195, is: “The order of attachment shall be executed by the sheriff without delay. He shall go to the place where the defendant’s property may be found, and there in the presence of two residents of the county,” etc.
The statute of 1867-8, pages 54, 55, Secs. 185, 188, is substantially like the one of 1862, except it drops the language: “ He shall go to the place where the defendant’s property may be found, and there in the presence of two residents of the county,” etc.
Passing the question of repeal by implication, is the former statute inconsistent with the latter?
It is evident that the legislature intended to abolish all Common Law actions and proceedings, and all distinction between equitable and legal remedies, and to repeal all former remedial statutes; but being fearful that the Code of 1867-8, might not provide a full remedy for all wrongs, out of the abundance of their caution, provided that former statutes not inconsistent with the Code and the Common Law practice, might be adopted so far as may be necessary to prevent a failure of justice. Page, 117, §§ 378-9.
It seems to us, that if this statute furnishes a full, complete and ample remedy for the enforcement of the plaintiff’s rights, and also for the protection of the defendant’s, then its provisions govern and repeal all former statutes on the same subject.
We will examine this Statute of 1867-8, for the purpose of ascertaining whether it provides a remedy by which the plaintiff can enforce his rights, and one by which the defendant can protect, his.
The object of an attachment law is to enable the creditor to seize and hold the property of his debtor, which is subject to *24such a process, so as to make it certain that he will have something with which to liquidate the judgment, if he should ultimately recover one.
Chapter 4, page 52, on the subject of attachment, fully protects in its provisions the rights of a defendant in preliminary, as well as final,proceedings; an affidavit must be made— security must be given on obtaining a warrant. The sheriff must attach the property and safely keep it, etc.
Sections 185, 188, pages 54, 55, give full protection to the rights of both parties. The sheriff is required to make and return an inventory of the property attached, to keep the property seized by him, or the proceeds of such as shall have been sold, to answer any judgment which may be obtained; and shall, subject to the direction of the court, collect and receive all debts, etc., for the purpose of protecting the re spective interests of the parties.
Thedefendantmay always know what property — personal— of his has been attached, for the officer will dispossess him of such as he can take into his possession, and such as is incapable of manual delivery he can attach by leaving a certified copy of the warrant of attachment with him, with a notice showing the property levied on.
And all persons may know what property has been attached, either personal or real, as the officer is required to make and return an inventory, by examining the same on file in the office of the clerk of the court. And lis pendens being necessary to be filed in the office of the register of deeds, in the county where the real property attached is situated, notice thereof is thereby given to all.
This statute, in our opinion, protects as fully the interests of the parties as the prior one, and is not so complicated. It also seems to be a revision of the whole subject-matter, and was evidently intended as a substitute for it; it is not, therefore, necessary to resort to the prior one in order to do complete and ample justice to, and protect the rights of, not only the parties in an action, but of all persons who may have any interest therein; we have, therefore, come to the conclusion *25that the Statute of 1867-8 repeals that of 1862, and the officer in making the attachment was not hound to follow it. It follows then that the conclusions of law, so far as the seizure of the oxen by the officer was concerned, was in “ violation of law and wholly void;” that the plaintiff was entitled to the possession of the same, and that he recover damages for their detention, were erroneous. .
The judgment of the court below is, therefore, reversed and the cause remanded.